Citation Nr: 0102641	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to restoration of service connection for 
dysthymic disorder.

3.  Entitlement to restoration of service connection for 
temporomandibular joint dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from April 1951 to 
August 1953.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Board refers several matters back to the RO for 
appropriate action.  First, in a statement dated in January 
1995, the appellant requested a 100 percent rating for his 
service connected disabilities.  The Board construes this as 
a claim for a total disability rating due to individual 
unemployability.  As matter has not yet been addressed by the 
RO, it is referred back for further action.  Second, the 
record also indicates that the issues of entitlement to 
increased ratings for the appellant's service connected 
disorders of the ears, including labyrinthitis and otitis 
media, were raised during a hearing held in November 1996.  
Subsequently, in a rating decision dated in December 1997, 
the RO addressed the issue of entitlement to an increased 
rating for bilateral hearing loss; however, the issues of 
entitlement to increased ratings for labyrinthitis and otitis 
media were not addressed.  The appellant again raised these 
issues in a VA Form 9 dated in October 1998.  These issues 
are therefore referred to the RO for adjudication.  Third, 
the appellant's representative, in an informal hearing 
presentation dated in August 2000, has requested that the 
issue of entitlement to service connection for tinnitus be 
referred to the RO.  The RO should address this matter also.  
Fourth, the appellant's representatives, in the VA Form 1-
646, dated May 2000, and in the informal hearing 
presentation, dated August 2000, stated that the issues on 
appeal included entitlement to service connection for 
depression.  This matter is referred to the RO for 
clarification.

As mentioned above, in a rating decision dated in December 
1997, the RO addressed the issue of entitlement to an 
increased rating for bilateral hearing loss.  The appellant 
filed a timely notice of disagreement with this issue in 
October 1998.  A statement of the case was issued in November 
1998.  A substantive appeal was not filed on this issue.  
Therefore, the Board does not have jurisdiction over this 
matter.  See Fenderson v. West, 12 Vet. App. 119, 129-131 
(1999) (held that Board did not err in finding it lacked 
jurisdiction over a right leg varicose vein claim where 
claimant did not perfect appeal by filing a substantive 
appeal on that issue).


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for 
dysthymic disorder and temporomandibular joint dysfunction by 
means of a rating decision dated in December 1997.

2.  The RO proposed severed service connection for dysthymic 
disorder and temporomandibular joint dysfunction in a 
November 1998 rating decision.  Severance was thereafter 
accomplished by means of a January 1999 rating decision. 

3.  The evidence does not establish that the initial decision 
to grant service connection for dysthymic disorder and 
temporomandibular joint dysfunction was clearly and 
unmistakably erroneous. 


CONCLUSION OF LAW

Severance of service connection for dysthymic disorder and 
temporomandibular joint dysfunction was improper.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.105, 
3.303, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duties to assist 
and notify claimants have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The Board's decision 
is favorable to the appellant regarding the restoration 
claims.  Under these circumstances, the Board finds that 
adjudication of these claims, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

By means of a rating decision dated in December 1997, the 
appellant was awarded service connection for dysthymic 
disorder and temporomandibular joint (TMJ) dysfunction.  A 
rating decision dated in November 1998, proposed to sever 
service connection for these disorders, and a January 1999 
rating decision severed service connection effective from 
April 1999.  The appellant has appealed this decision.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  See 38 C.F.R. § 3.303(a) (1997) 
(same).  Service connection is also warranted where the 
evidence shows that a chronic disability has been caused by 
an already service-connected disability.  38 C.F.R. § 3.310 
(2000).  See 38 C.F.R. § 3.310 (1997) (same).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (where disability is 
aggravated by already service-connected disorder, 
compensation is payable for the increase in disability).  

The regulation regarding severance of service connection 
provides that once service connection has been granted, it 
can be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d) (2000); see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).  VA's burden in 
severing service connection under § 3.105(d) is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error under 3.105(a).  
See Wilson v. West, 11 Vet. App. 383 (1998); Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) (holding that § 
3.105(d) places at least as high a burden of proof on VA when 
it seeks to sever service connection as § 3.105(a) places 
upon veteran seeking to have an unfavorable decision 
overturned); see also Graves, 6 Vet. App. at 170 (holding 
that clear and unmistakable error is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)). 

The United States Court of Appeals for Veterans Claims 
(Court), has noted that "[c]lear and unmistakable error is a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the attention of 
the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

However, the Court has recently held that for purposes of 
severing service connection, section 3.105(d) does not limit 
the reviewable evidence to that which was before the RO in 
making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997).  The Court reasoned that 
because section 3.105(d) specifically states that "[a] 
change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  38 C.F.R. § 3.105(d) (2000). This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  Id.

I.  Dysthymic disorder.

Having considered the evidence and the applicable laws, the 
Board finds that restoration of service connection for 
dysthymic disorder is warranted.  The evidence does not 
establish that the initial decision to grant service 
connection was clearly and unmistakably erroneous.

The evidence of record in December 1997 included a July 1996 
VA mental health clinic record which notes that the appellant 
had likely been "depressed for [years], partially secondary 
to his physical problems."  A VA examination report, dated 
in May 1996, which indicates a diagnosis of dysthymic 
disorder.  An October 1996 treatment note states that the 
appellant's dysthymia and anxiety are likely secondary to and 
certainly aggravated by his tinnitus.  (At that time, the 
appellant was (and remains) service connected for chronic 
otitis media, bilateral hearing loss, and labyrinthitis.) 

A VA examination report, dated in October 1997, indicates 
that the appellant's diagnosis included mood disorder with 
major depressive like episode due to his general medical 
condition.  His Axis III diagnoses were history of high blood 
pressure, tinnitus, vertigo, status post tympanoplasty, and 
wearing a right hearing aid.  Axis IV noted stresses due to 
unresolved physical problems especially tinnitus, vertigo, 
headaches, and insomnia.    Evidence received subsequent to 
the 1997 rating decision include a VA psychological 
evaluation, dated in June 1998, which indicates a diagnosis 
of dysthymia.  The examiner stated, however, that the 
dysthymic disorder was not caused by his service-connected 
conditions.  Subsequent treatment records indicate that his 
diagnosis continues to include dysthymic disorder.  A 
treatment record dated in May 2000 indicates that the 
examiner felt "that the currently diagnosed dsythymic [sic.] 
disorder [was] a continuation of the one for which he 
received service connected disability."

As discussed above, once service connection has been granted 
for a disorder properly diagnosed, it can be severed only 
upon the showing by VA that the rating decision granting 
service connection was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(d) (2000).  It is not sufficient to 
disagree with the grant.  Importantly, the VA has the burden 
to show that the original grant of service connection was 
clearly and unmistakably erroneous.  In this case, the burden 
cannot be met.  There is clearly evidence in support of a 
grant of service connection as there is a proper diagnosis of 
dysthymic disorder and there are medical opinions that the 
dysthymic disorder is caused by or aggravated by his service-
connected conditions.  The difference of opinion expressed by 
a VA psychologist in June 1998 is not sufficient to sever 
service connection and service connection is restored for 
dysthymic disorder.

II.  TMJ.

The evidence before the RO in December 1997 is replete with 
VA medical records which indicate a diagnosis of TMJ 
syndrome.  The VA records also indicate that this condition 
is related to the appellant's service connected condition (of 
the ears).  Treatment records dated in August 1988 indicate a 
diagnosis of TMJ syndrome.  A January 1989 treatment record 
noted "TMJ - due to ext. otitis and ear molds."  An August 
1989 treatment record states that he had "TMJ - loose 
denture [and] pain." 

A March 1990 VA hospital report indicates that the appellant 
had bilateral TMJ tenderness to palpation and limited opening 
due to pain bilaterally in the TMJ's.  It was noted that the 
pain had gotten progressively worse after repeated 
operations.  The impression on admission was "chronic TMJ 
pain -- rule degenerative joint disease vs. referred pain 
from mastoid/ear etiology."  He had arthrography and CT scan 
which were normal.  The diagnoses at discharge included TMJ 
dysfunction, malocclusion, otitis externa, and 
hypercholesterolemia. 

An August 1990 evaluation report states that the appellant 
presented with joint clicking and pain in the left joint upon 
closure.  He had satisfactory dentures but TMJ problem 
persisted.  It was impossible to furnish an opinion as to the 
cause as no one agreed on the etiology of this syndrome.  The 
examiner stated that chronic otitis media may be a 
contributing factor in the temporomandibular ("T.M.") 
dysfunction.

An October 1997 VA ear disease examination indicates, among 
others, the following diagnoses: (1) status post bilateral 
tympanomastoidectomies for chronic otitis media bilaterally, 
and (2) TMJ pain bilaterally, aggravated by hearing aid 
wearing and the use of CPAP at night (for sleep apnea).  The 
previous ear surgeries were a contributing factor to the TMJ 
problem.  The RO subsequently awarded service connection for 
TMJ dysfunction by means of a December 1997 rating decision.

A January 1998 ear, nose and throat evaluation report, 
conducted for rating purposes, indicates that the appellant 
had restricted opening and was unable to perform lateral 
excursions.  The examiner commented that it was highly 
unusual for an edentulous patient to have TMJ problems.  The 
examiner suspected that the appellant may have arthritic 
changes and that replacement of the dentures was not 
indicated.  

A VA dental and oral examination report, dated in March 1998, 
indicates that the diagnosis was "an inconclusive diagnosis 
of bilateral temporomandibular disorder."  A VA dental and 
oral examination, dated in September 1998, indicates that the 
examiner felt that any problems of the TMJ were of an 
arthritis nature as opposed to a true temporomandibular 
disorder.  The examiner had the "IMS" at the VA surf the 
internet for any articles that could shed any light on the 
possibility of otitis media causing TMJ dysfunction and the 
only article found showed that TMJ causes otitis media, not 
the other way around.  

As with the dysthymic disorder, the Board finds that service 
connection for TMJ must be restored.  The regulation provides 
that a change in diagnosis may be accepted as a basis for 
severance if the examining physician certifies that in light 
of all the accumulated evidence, the diagnosis on which 
service connection was based is clearly erroneous.  As 
reported above, the medical evidence as of 1997 repeatedly 
indicated a diagnosis of TMJ syndrome.  The subsequent 
medical evidence includes a January 1998 VA examination which 
states that it was highly unlikely that the appellant had TMJ 
problems and that arthritis was suspected.  In the Board's 
opinion, the fact that the examiner stated that it was 
"highly unlikely" that the appellant had one condition and 
"suspect" that he had another condition does not show that 
"in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly 
erroneous."  The examiner suspects that it is due to another 
condition; however, it is not absolutely clear that the prior 
diagnosis was erroneous.  Also, the VA dental examination in 
March 1998 which found an inconclusive diagnosis of TMJ 
disorder does not satisfy the regulation's requirement of a 
change in diagnosis.  The evidence may have been 
inconclusive, but no other diagnosis other than TMJ 
dysfunction was provided at that time.  The September 1998 
dental and oral examiner's found that the problem was of an 
arthritic nature, rather than a true temporomandibular 
disorder.  Assuming, without deciding, that this is in fact a 
change in diagnosis, here again the examiner has failed to 
indicate that in light of all the accumulated evidence, the 
diagnosis on which service connection was based is clearly 
erroneous.  Two examiners have disagreed with the numerous 
prior examiners' finding of TMJ disorder; this is not 
sufficient to show that the diagnosis on which service 
connection was based is clearly erroneous.

In addition, as reported above, there is ample medical 
evidence which indicates that the TMJ dysfunction was 
secondary to or aggravated by his service connected condition 
of the ears.  There are differences in opinion within the 
medical records as to the diagnosis and etiology; however, a 
difference in opinion does not rise to the level of clear and 
unmistakable error as contemplated by the regulation.  
Accordingly, service connection for TMJ dysfunction is 
restored.  


ORDER

Restoration of service connection for dysthymic disorder is 
granted.

Restoration of service connection for temporomandibular joint 
dysfunction is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

The appellant has been diagnosed with PTSD.  His service 
records indicate that in October 1951, while a member of the 
crew of the U.S.S. ULVERT M. MOORE, the ship was taken under 
fire by enemy shore batteries off the port of Hungnam, Korea, 
and sustained one hit in the after steering engine room.  He 
has alleged that this, along with other stressors, have 
resulted in PTSD.  The RO has not taken the necessary steps 
to confirm any other incidents alleged as stressors.  This 
should be accomplished and the appellant should then be 
scheduled for a VA psychiatric examination.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
Copies of all such records should be 
associated with the claims folder.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

2.  The RO should contact the appellant and 
inform him that he may submit any other 
corroborating evidence he may have pertaining 
to alleged stressors experienced during his 
period of active duty, both combat and non-
combat related.  The appellant should be 
advised that a meaningful research of his 
stressors will require him to provide the 
"who, what, where and when" of each 
stressor.  Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors from 
military as well as nonmilitary sources.  All 
attempts to obtain records which are 
ultimately not obtained should be documented.  
The RO shall inform the appellant if the VA 
is unable to secure any of the relevant 
records sought.  

3.  The RO also should request 
verification of the appellant's reported 
stressors (other than the October 17, 
1951, incident where the ship was hit) 
with the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
USASCRUR should attempt to verify any 
detailed stressor information provided by 
the appellant.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  The appellant should then be 
scheduled for a VA psychiatric 
examination.  The examiner is to conduct 
all necessary testing and indicate 
whether the appellant has PTSD, and if 
so, whether the PTSD is due to the 
verified inservice stressor(s).  The RO 
is to provide the examiner with a list of 
stressors that have been verified.  The 
claims files should be made available to 
the examiner for review.  If the examiner 
finds that a diagnosis of PTSD is not 
warranted, the examiner is to provide a 
detailed rationale for his/her finding.  
The examiner is specifically asked to 
address treatment records which indicate 
that the appellant has been diagnosed 
with PTSD.  

5. The RO must then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for PTSD.  Then, the RO 
should issue a Supplemental Statement of the 
Case (SSOC) to the appellant on the issue on 
appeal which sets forth the evidence received 
by the RO since the last SSOC was issued.  
The appellant and his representative should 
be given the opportunity to respond thereto.

Thereafter, the claims files should be returned to the Board.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 



